IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-60582
                         Summary Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

EDWARD T. HAMLET, JR.,

                                            Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
            for the Southern District of Mississippi
                   USDC No. 3:01-CR-192-ALL-BS
                       --------------------
                         January 29, 2003

Before JONES, STEWART, and DENNIS, Circuit Judges:

PER CURIAM:*

          Edward T. Hamlet, Jr., pleaded guilty to an indictment

charging him with failing to pay child support in violation of the

felony provisions of the Deadbeat Parents Punishment Act (“DPPA”).

Hamlet has appealed his sentence.

          Hamlet   contends   that   the   district   court   erred   by

increasing his offense level for obstruction of justice because

Hamlet had testified falsely under oath at the change-of-plea

hearing that he had four children when, in fact, he had five.         The

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 02-60582
                                        -2-

fact that Hamlet had a child for which he had failed to take any

responsibility was relevant and material to Hamlet’s sentence. See

United States v. Adam, 296 F.3d 327, 334-35 (5th Cir. 2002).                The

district court’s finding that Hamlet misled the court willfully was

not clearly erroneous. See United States v. Bethley, 973 F.2d 396,

402 (5th Cir. 1992) (standard of review).

            Hamlet contends that his offense level should have been

reduced for acceptance of responsibility.                   The district court

concluded from Hamlet’s failure to disclose that he had a fifth

child and from Hamlet’s fatuous explanation for that omission that

Hamlet had not accepted responsibility.             No error has been shown.

            Hamlet argues that he did not have an ability to pay

child support during an 18-month period beginning before and ending

after his heart-valve-replacement surgery.                Hamlet contends that

his   failure    to   pay   during     that      period   was   not   “willful.”

Accordingly, he contends, the amount of the loss should have been

reduced    by   the   sum   owed    for   that    period,    $33,000.    Hamlet

challenges his guideline calculation under U.S.S.G. § 2B1.1(b) only

and does not contend that the amount of restitution should be

reduced.    Because consideration of the $33,000 sum did not affect

the district court’s selection of the sentence imposed, any error

by the district court was harmless.           See Williams v. United States,

503 U.S. 193, 203 (1992).

            Hamlet contends that the district court should have

departed downward pursuant to U.S.S.G. § 5H1.4 because he suffers
                          No. 02-60582
                               -3-

from a serious heart condition.   This court has “jurisdiction to

review the district court's decision not to depart downward from

the guideline range only if the court based its decision upon an

erroneous belief that it lacked the authority to depart.”   United

States v. Yanez-Huerta, 207 F.3d 746, 748 (5th Cir. 2000).    The

record reflects that the district court understood the extent of

its discretion but determined that a departure was not appropriate

under the facts of this case.   The judgment is

          AFFIRMED.